The mortgage secured the performance of every promise made in the notes described in the condition; and although the description did not contain every particular of the notes, it was enough that the notes could be identified by the description. Webb v. Stone, 24 N.H. 282, 287; Sheafe v. Gerry, 18 N.H. 245, 248; Robertson v. Stark, 15 N.H. 109, 112; Boody v. Davis, 20 N.H. 144. The interest on the notes was payable annually, and the payment of the interest when due was secured by the mortgage as well as the payment of the principal at maturity. The failure *Page 516 
to pay the accrued annual interest on the notes, the principal of which was not due, was a breach of the condition of the mortgage, and the amount of that interest should have been included in the conditional judgment. Muzzy v. Knight, 8 Kansas 456; Butler v. Blackman (Ct. 1877), 6 Reporter 615; Richard v. Holmes, 18 How. 143; Jones on Mort. 1176.
Case discharged.
BINGHAM, J., did not sit: the others concurred.